Title: To James Madison from James Taylor, 8 February 1812
From: Taylor, James
To: Madison, James


Dear sir
Frankfort Ky Feby 8th. 1812
I have taken the liberty of troubleing you very frequenly lately on the subject of my freinds, I must now say a word or two as to my self.
You Know that I have for many years done the duty of U:States agent in this State, and I trust I have discharged the trust with punctuality and fidelity.
I suppose from the present appearances of our Affairs that there will be some purchases to be made in this State of Horses &c particularly if we march toward Cannady.
I should have deemed this application almost needless, as I do suppose it might be considered almost belonging to my department, but I find there are several applications for places which if given, to act in this state, would Certainly interfere with mine.
I have droped the Secretary of War a line & shall drop a line to my freinds Clay & Johnson.
It has been thought by some Moss would apply & might get the appointment. He has had & still has more of the lucrative offices from the Genl Goverment than any man in the state. He is still Navy agent & procures the supplies for the Indian dept. & he was supervisor &c. The Acctt & Paymaster will testify as to my punctuality as to my Accts & I think I have given perfect satisfaction to both of the Noble Secretares of War.
There is not an Individual in the state whose acquaintance in it is more general than mine of course I could procure supplies as easy. I hope my good sir you will pardon the liberty I have taken and am Dr. sir with the greatest respect & esteem your Obedt. Sert.
James Taylor
